                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND

     ROGER W. TITUS                                                                    6500 CHERRYWOOD LANE
UNITED STATES DISTRICT JUDGE                                                         GREENBELT, MARYLAND 20770
                                                                                              301-344-0052




                                             MEMORANDUM


       TO:            Counsel of Record

       FROM:          Judge Roger W. Titus

       RE:            Notice of Telephone Status Conference
                      Shoshanti Barjo v. Vivian R. Cherian, et al.
                      Civil Action No. RWT 18-1587

       DATE:          October 23, 2018

                                                  ********

               I have today issued the Court=s standard form of Scheduling Order, and am scheduling a
       brief telephone status conference with counsel on November 6, 2018 at 2:30 p.m. Counsel for
       the Plaintiff shall be responsible for initiating the call.

               There are several reasons for scheduling a telephone status conference in connection with
       the issuance of the Scheduling Order. First, I want to be certain that counsel consider quite
       carefully the availability of early mediation services by a Magistrate Judge of this Court, and the
       desirability of consent to all further proceedings by a Magistrate Judge. These are options that
       should be carefully considered, and I urge all parties to do so.

              Second, the issuance of the Scheduling Order authorizes the initiation of discovery, and I
       want to be certain that all counsel are aware of the obligations imposed upon them as part of the
       discovery process. I urge all counsel to review carefully before the status conference the
       decision of then Chief Magistrate Judge (now United States District Judge) Paul Grimm in the
       case of Mancia v. Mayflower Textile Services Co., 253 F.R.D. 354 (D. Md. 2008). The
       following is a link to the decision for your convenience:

       http://www.mdd.uscourts.gov/Opinions/Opinions/Mancia%20v.%20Mayflower_Opinion_10.15.08.pdf

       If counsel read this decision and apply the rules in accordance with that decision, it is quite likely
       that the level of discovery disputes, if any, will be reduced appreciably.
       Third, I believe that the parties should confer with each other and be prepared to discuss
with me during the telephone status conference their views on the nature and extent of discovery
that may be required in this case, with a view towards minimizing wasteful and unnecessary
discovery.

        Fourth, any concerns regarding the dates set forth in the Scheduling Order should be
raised by counsel in the telephone status conference.

       Despite the informal nature of this memorandum, it shall constitute an Order of Court and
be docketed accordingly.


                                                                   /s/
                                                    Roger W. Titus
                                                    United States District Judge




                                               2
